 



Exhibit 10.5.2
EXECUTION COPY
EMPLOYMENT AGREEMENT
          This Employment Agreement (the “Agreement”) is entered into effective
as of December 12, 2005, between CALPINE CORPORATION, a Delaware corporation
(the “Company”), and ROBERT P. MAY (“Executive”) to provide the terms and
conditions for Executive’s employment with the Company and its affiliates from
time to time (together, the “Group”).
          The Board of Directors of the Company (the “Board”) named Executive as
Chief Executive Officer of the Company and a member of the Board on December 12,
2005 (the “Start Date”).
          The Company and Executive have agreed that Executive will be employed
by the Company and will serve as the Company’s Chief Executive Officer, upon the
terms and conditions set forth below.
          Accordingly, and in consideration of the mutual obligations set forth
in this Agreement, which Executive and the Company agree are sufficient,
Executive and the Company agree as follows:
1       Term of Employment.
     Subject to the provisions of paragraph 4 below, Executive’s term of
employment (“Term of Employment”) consists of the initial term and any
subsequent term for which the Agreement is renewed. The initial term of this
Agreement begins on December 12, 2005, and ends on December 31, 2007, subject to
the termination provisions of paragraph 4 below. No later than 150 days prior to
the end of the initial Term of Employment, the Company shall inform Executive if
it intends to renew this Agreement for a subsequent Term of Employment. If no
notice is given, and Executive’s employment continues after the Term of
Employment, Executive’s continued employment and any subsequent termination
thereof shall not be subject to the terms of this Agreement.
2       Position and Responsibilities.
     During the Term of Employment, Executive shall have the position and
responsibilities described below. Executive shall be employed as the Company’s
Chief Executive Officer, with the general executive powers and authority that
accompany that position. Executive shall report directly to the Board and shall
have the duties and responsibilities that are typically performed by the chief
executive officer of a public company, as well as any other duties consistent
with his position that are assigned to Executive by the Board. Unless and until
the Board elects a President of the Company, Executive shall also have the
powers, duties and responsibilities that the Company’s Bylaws confer on the
President of the Company. Executive agrees to comply with such lawful policies
of the Company as may be adopted from time to time. Although Executive may be
reasonably required to travel from time to time for business reasons, his
principal place of employment shall be the Company’s corporate offices wherever
located.

  (a)   Executive shall devote all of his full business time and his best
efforts, skill, and attention to the Company’s business and affairs and to
promoting the Company’s best interests.

 



--------------------------------------------------------------------------------



 



  (b)   Executive shall serve as a non-chairman member of the Board for as long
as Executive continues to be nominated and elected.     (c)   Notwithstanding
the foregoing, nothing herein shall preclude Executive from (i) serving on the
boards of directors of other corporations and/or charitable organizations
(subject to the approval of the Board, such approval not to be unreasonably
withheld), (ii) engaging in charitable activities and community affairs, and
(iii) managing his personal investments and affairs, provided that any such
activities listed in (i) and (ii) above do not interfere in more than a de
minimis manner with the proper performance of his duties and responsibilities
hereunder and comply with the limitations set forth in paragraph 5.a.

3       Compensation.
          For all of his services during the Term of Employment, Executive shall
receive the following compensation:

  (a)   Base Salary. Executive’s annual base salary shall be $1,500,000 (as may
be increased from time to time, the “Base Salary”). The Board will review the
Base Salary at least annually and may increase it at any time for any reason, in
its sole discretion; however, it shall have no obligation to do so.     (b)  
Bonus. In addition to his Base Salary, Executive shall be eligible to receive an
annual cash performance bonus (the “Bonus”) for each fiscal year ending during
the Term of Employment if, and to the extent that, (x) except with respect to
any Bonus payable earlier as severance under paragraph 4.b.ii.1, Executive
remains employed by the Company on the last day of such fiscal year and
(y) corporate performance objectives established by the Board are achieved, as
determined by the Board or a committee thereof in its sole discretion. Payment
of the Bonus shall be made at the same time that other senior-level executives
receive their bonuses, and no later than March 15th of the calendar year after
the calendar year in which the Bonus is earned. The target level for Executive’s
Bonus shall be established by the Board (or a committee thereof) in its sole
discretion, provided that the minimum target level for any year shall be 100% of
the Base Salary (the “Target Annual Bonus”). However, subject to the minimum
Bonuses for the Company’s fiscal years ending December 31, 2006, and
December 31, 2007, set forth below, Executive’s actual Bonus in any year may
range from 0% to 200% of the Target Annual Bonus:

  (i)   For the Company’s fiscal year ending December 31, 2006, Executive shall
be entitled to receive a minimum Bonus of $2,250,000, to be paid no later than
March 15, 2007 but no earlier than January 1, 2007.     (ii)   For the Company’s
fiscal year ending December 31, 2007, Executive shall be entitled to receive a
minimum Bonus of $1,500,000, to be paid no later than March 15, 2008 but no
earlier than January 1, 2008.

           (c) Benefits. Executive shall be eligible to participate in all
Company benefit plans and programs as are generally available for its senior
executives, and his benefits shall be based on the terms of the applicable plan
as established by the Company

2



--------------------------------------------------------------------------------



 



from time to time. Nothing in this Agreement shall restrict the Company’s
ability to change or terminate any or all of its employee benefit plans and
programs from time to time; nor shall anything in this Agreement prevent any
such change from affecting Executive.

  (d)   Signing Bonus. In addition to the Base Salary and Bonus, Executive shall
be entitled to receive a one-time payment of $2,000,000, payable within 15 days
of the Start Date. If Executive resigns his employment without Good Reason or
Executive’s employment is terminated by the Company for Cause, Executive shall
repay a pro rata portion (based on the number of full calendar months remaining
in the initial 24 month term divided by 24 months) of the signing bonus (net of
any associated income and employment taxes) within 10 days after such
resignation or termination of employment. Within 10 days after the filing of
Executive’s federal income tax return for the year in which such repayment is
made, Executive shall pay to the Company the amount by which Executive’s federal
and state income tax liability for such year was reduced as a result of such
repayment. If Executive resigns for Good Reason, dies or becomes Disabled or if
Executive’s employment is terminated by the Company without Cause, Executive
shall be entitled to retain the full amount of the signing bonus. The Company
acknowledges and agrees that the payment of Executive’s signing bonus is
unrelated to any services that he performed in the State of California.     (e)
  Success Fee. When a plan of reorganization that is confirmed by the Bankruptcy
Court becomes effective (the “Plan Effective Date”) during Executive’s tenure as
Chief Executive Officer of the Company, Executive shall be entitled to receive a
one-time payment in an amount equal to the amount set forth on Exhibit A
attached hereto (the “Success Fee”). If at any time after the Start Date,
Executive resigns his employment with Good Reason or Executive’s employment is
terminated by the Company without Cause before the Plan Effective Date,
Executive shall be entitled to payment of the Success Fee if the Plan Effective
Date occurs within 12 months after the date of termination of employment. In any
case such Success Fee shall be due and payable on the Plan Effective Date.
Executive shall not be entitled to all or any portion of the Success Fee if the
Company terminates his employment for Cause, Executive resigns his employment
without Good Reason or Executive’s employment terminates due to death or
Disability before the Plan Effective Date.     (f)   Guaranteed Minimum Success
Fee. Executive shall be entitled to receive the guaranteed minimum success fee
(the “Guaranteed Minimum Success Fee”) described in this paragraph 3.f;
provided, however, to the extent the Success Fee is paid, the Success Fee shall
be reduced by the Guaranteed Minimum Success Fee, or any portion thereof, paid
to Executive and shall be paid as promptly as practicable in a lump sum. In such
case, no further payment shall be made with respect to the Guaranteed Minimum
Success Fee. The Guaranteed Minimum Success Fee shall be deemed earned as of the
date this Agreement is approved by the Bankruptcy Court.

3



--------------------------------------------------------------------------------



 



  (i)   Amount and Payment Schedule. Executive’s Guaranteed Minimum Success Fee
(in addition to the other payments specifically contemplated in this Agreement
including, without limitation, the minimum emergence bonus set forth on
Exhibit A attached hereto) shall be an annual amount equal to the sum of his
(x) annual Base Salary and (y) Target Annual Bonus as of the earlier of (a) the
date his term of employment under this Agreement terminates or (b) the Plan
Effective Date, for one year, provided that if Executive is terminated in
calendar year 2006 or 2007, in lieu of the Target Annual Bonus referenced in
(y) above, Executive shall receive his minimum Bonus for the applicable year as
set forth in paragraph 3(b), above. The Guaranteed Minimum Success Fee shall be
paid to Executive on the earliest of (1) the date Executive is terminated by the
Company without Cause, (2) the date Executive terminates his employment for Good
Reason and (3) the Plan Effective Date. Subject to the timing rule described in
paragraph 3.f.ii, below, all payments shall be made as promptly as practicable.
Subject to paragraph 3.f above, if the Guaranteed Minimum Success Fee is paid on
any date prior to the Plan Effective Date, the Guaranteed Minimum Success Fee
shall be paid ratably on the same payment schedule that applied to Executive’s
salary as of such date. If the Guaranteed Minimum Success Fee is paid on the
Plan Effective Date, Executive shall be entitled to a lump sum payment.     (ii)
  Timing. To the extent necessary to comply with the restriction in
Section 409A(a)(2)(B) of the Internal Revenue Code of 1986, as amended (the
“Code”) concerning payments to specified employees, the first Guaranteed Minimum
Success Fee payment (if the Guaranteed Minimum Success Fee is paid ratably) to
Executive shall be made on the first installment date (determined under
paragraph 3.f.i, above) that is at least six months after Executive’s
termination date. The first payment shall include any installments that would
have been paid previously under paragraph 3.f.i were it not for this special
timing rule, plus interest on the delayed installments at an annual rate
(compounded monthly) equal to the federal short-term rate (as in effect under
Section 1274(d) of the Code on Executive’s termination date).

  (g)   Relocation. Executive shall be reimbursed for the following costs
associated with relocating to the area in which the Company’s headquarters is
located:

  (i)   All reasonable transaction costs (including any real estate brokerage
fees Executive incurs) and reasonable moving expenses incurred by Executive, in
each case while an employee of the Company, in connection with moving his
household goods from Executive’s current residence to area in which the
Company’s headquarters is located, provided that Executive provides appropriate
documentation (the “Reimbursement”). Reimbursements under this paragraph 3(f)
below shall be paid on or before March 15th of the calendar year after the
calendar year in which the applicable expenses were incurred. In

4



--------------------------------------------------------------------------------



 



connection with such payment, during the calendar year after the calendar year
in which the applicable expenses are incurred, the Company shall pay Executive
an additional payment in an amount such that after the actual payment by
Executive of an taxes, if any, imposed in connection with the Reimbursement,
Executive retains an amount equal to the Reimbursement;

  (ii)   Reimbursement of all reasonable temporary housing and living expenses
incurred by Executive, in each case while an employee of the Company, for the
shorter of (A) 9 months or (B) the period from the Start Date until Executive
moves to a residence of his choosing in the area in which the Company’s
headquarters is located; provided, that the Board may extend such period from
time to time. Reimbursements under this paragraph 3(f) below shall be paid on or
before March 15th of the calendar year after the calendar year in which the
applicable expenses were incurred.

  (h)   Legal Fees. On or before March 30, 2006, or such later date to which
Executive and Company mutually agree, the Company shall pay Executive’s
reasonable legal fees that are directly related to the negotiation, entry and
approval by the Bankruptcy Court of this Agreement and were actually incurred
during such negotiation, entry or approval, in an amount not to exceed $50,000.

4       Termination

  (a)   Termination of Employment.

  (i)   Termination by the Company for Cause. The Board may terminate
Executive’s employment for Cause at any time after (x) providing Executive with
5 business days’ advance written notice explaining the circumstances that
justify the termination (a “Termination Notice”); and (y) except in the case of
termination for an event covered by (2) below, providing Executive with the
opportunity to appear before the Board prior to any vote to terminate
Executive’s employment for Cause, which opportunity may occur during the
5-business-day notice period. “Cause” means any of the following:
(1) Executive’s breach of any material term of this Agreement that is not
corrected within 10 days after delivery of a Termination Notice to Executive
with respect to such breach; (2) Executive’s commission of, or formal
prosecutorial charge or indictment alleging commission of, a felony or any crime
of similar status, any crime involving fraud, or any crime involving moral
turpitude (other than motor vehicle related) (it being agreed that in the case
of a crime involving moral turpitude, only to the extent such crime materially
and adversely affects the business, standing or reputation of the Company or any
other member of the Group); (3) Executive’s breach of fiduciary duty to the
Company or any other member of the Group that has any material and adverse
impact on the Company that is not corrected within 10 days after delivery of a
Termination Notice to Executive with respect to such breach; (4) Executive’s
misappropriation of funds or material property of the Company or any other
member of the Group; (5)

5



--------------------------------------------------------------------------------



 



Executive’s refusal to follow the lawful directives of the Board without a
materially valid business justification that is not corrected within 10 days
after delivery of a Termination Notice to Executive with respect to such
refusal; (6) Executive’s fraud related to the Company that is not corrected
within 10 days after delivery of a Termination Notice to Executive with respect
to such fraud; (7) Executive’s material dishonesty, disloyalty, gross negligence
or willful misconduct, where such dishonesty, disloyalty, gross negligence or
willful misconduct is reasonably likely to result, in substantial and material
damage to the Company or any other member of the Group and that is not corrected
within 10 days after delivery of a Termination Notice to Executive with respect
to such event; (8) Executive’s willful and material violation of any of the
Company’s Code of Conduct or employment policies that is not corrected within
10 days after delivery of a Termination Notice to Executive with respect to such
violation; or (9) Executive’s material violation of any federal, state or local
laws that could result in a direct or indirect financial loss to the Company or
any other member of the Group or damage the reputation of the Company or any
other member of the Group.
For this definition, no act or omission by the Executive will be “willful”
unless it is made by him in bad faith or without a reasonable belief that his
act or omission was in the best interests of the Company or the Group. Any act,
or failure to act, based upon the advice of counsel to the Company or any member
of the Group shall be presumed to be done, or omitted to be done, by the
Executive in good faith and in the best interests of the Company and the Group.

  (ii)   Termination by the Company without Cause. The Company may terminate
Executive’s employment under this Agreement without Cause upon at least 20 days’
prior written notice to Executive.     (iii)   Death or Disability. Executive’s
employment by the Company will immediately terminate upon Executive’s death and
at the option of either Executive or the Company, exercisable upon written
notice to the other party, may terminate upon the Executive’s Disability. For
purposes of this Agreement, “Disability” will occur if (A) Executive becomes
eligible for benefits under a long-term disability policy provided by the
Company, if any, or (B) Executive has become unable, due to physical or mental
illness or incapacity, to substantially perform the essential duties of his
employment with reasonable accommodation for a period of 90 days or an aggregate
of 180 days during any consecutive 12 month period, as determined by an
independent physician approved by the Company and Executive.     (iv)  
Termination by Executive for Good Reason. Executive may terminate his employment
for Good Reason at any time. “Good Reason” shall mean the occurrence, during the
Term of Employment, of any of the

6



--------------------------------------------------------------------------------



 



following actions or failures to act, but in each case only if it is not
consented to by Executive in writing: (A) a material adverse change in
Executive’s duties, reporting responsibilities, titles or elected or appointed
offices (including the failure to be elected to the Company’s Board) as in
effect immediately prior to the effective date of such change (including but not
limited to the appointment of any person to an executive position at the Company
that is co-equal or senior to that of Executive); (B) any reduction or failure
to pay when due the Executive’s Base Salary, the minimum 2006 and 2007 Bonus,
Signing Bonus or Success Fee; (C) any reduction by the Company in Executive’s
Target Annual Bonus opportunity; (D) the Company’s failure to timely renew this
Agreement; (E) the Company’s breach of any material term of this Agreement that
is not corrected within 10 days after delivery of a notice to the Company with
respect to such breach or (F) the failure of the Company to obtain the
assumption in writing of this Agreement by any successor to or an acquirer of
all or substantially all of the assets of the Company on or prior to a merger,
consolidation, sale or similar transaction. For purposes of this definition,
none of the actions described in clauses (A) through (F) above shall constitute
“Good Reason” with respect to Executive if it was an isolated and inadvertent
action not taken in bad faith by the Company and if it is remedied by the
Company within 10 days after receipt of written notice thereof given by
Executive.

  (v)   Termination by Executive without Good Reason. Executive may terminate
his employment under this Agreement without Good Reason upon at least 20 days’
prior written notice to the Company.

  (b)   Consequences of Termination of Employment.

  (i)   Termination by the Company without Cause or by Executive for Good Reason
prior to the Plan Effective Date. Executive shall receive the benefits described
in this paragraph 4.b (excluding the severance benefits set forth in paragraphs
4.b.ii.1 and 4.b.ii.2) if the Company terminates Executive’s employment without
Cause (under paragraph 4.a.ii) at any time during the Term of Employment or if
Executive terminates his employment at any time during the Term of Employment
for Good Reason (under paragraph 4.a.iv) prior to the Plan Effective Date. For a
period of one year following the date of termination of Executive’s employment
from the Company, the Company shall at its sole cost and expense (but
disregarding any individual tax liability of Executive), and at the election of
COBRA by Executive, provide Executive (and his spouse and eligible dependents)
with group health benefits substantially similar to those benefits that
Executive (and his spouse and eligible dependents) were receiving immediately
before his termination (which may at the Company’s election be pursuant to
reimbursement of the applicable COBRA

7



--------------------------------------------------------------------------------



 



premium). Such coverage shall be provided to Executive as COBRA benefits and
shall terminate prior to the end of the one-year period if Executive, his spouse
or eligible dependents are no longer eligible for COBRA coverage. To the extent
possible, the benefits under this section 4.b.i.3 shall be made in a manner that
is tax efficient for the Executive so long as there is no adverse tax
consequences to the Company.

  (ii)   Termination by the Company without Cause or by Executive for Good
Reason after the Plan Effective Date. Executive shall receive the benefits
described in this paragraph 4.b (including the benefits set forth in paragraph
4.b.i.) if the Company terminates Executive’s employment without Cause (under
paragraph 4.a.ii) at any time during the Term of Employment or if Executive
terminates his employment at any time during the Term of Employment for Good
Reason (under paragraph 4.a.iv) after the Plan Effective Date. If Executive
receives the benefits set forth in this paragraph 4.b.ii, Executive shall not be
eligible for severance benefits from any other plan, program or policy of the
Company then in effect.

  1.   Amount and Payment Schedule. Executive’s severance benefit (in addition
to the other payments specifically contemplated in this Agreement) shall be an
annual amount equal to the sum of his (x) annual Base Salary and (y) Target
Annual Bonus as of the date his employment terminates, paid for one year,
provided that if Executive is terminated in calendar year 2006 or 2007, in lieu
of the Target Annual Bonus referenced in (y) above, Executive shall receive his
minimum Bonus for the applicable year as set forth in paragraph 3(b), above.
Subject to the timing rule described in paragraph 4.b.ii.2, below, the severance
benefit shall be paid ratably on the same payment schedule that applied to
Executive’s salary at the time of his termination.     2.   Timing. To the
extent necessary to comply with the restriction in Section 409A(a)(2)(B) of the
Internal Revenue Code of 1986, as amended (the “Code”) concerning payments to
specified employees, the first severance payment to Executive shall be made on
the first installment date (determined under paragraph 4.b.ii.1, above) that is
at least six months after Executive’s termination date. The first payment shall
include any installments that would have been paid previously under paragraph
4.b.ii.1 were it not for this special timing rule, plus interest on the delayed
installments at an annual rate (compounded monthly) equal to the federal
short-term rate (as in effect under Section 1274(d) of the Code on Executive’s
termination date).

  (iii)   Death or Disability. In the event of termination of Executive’s
employment due to death or Disability (under paragraph 4.a.ii),

8



--------------------------------------------------------------------------------



 



Executive shall be entitled to receive (in addition to any other payments
specifically contemplated in this Agreement) a pro rata portion of his Target
Annual Bonus for the portion of the calendar year before the date of termination
of employment, as promptly as practicable and in any event payable on or before
March 15th of the calendar year after the calendar year in which such
termination of employment occurs; but Executive shall not be eligible to receive
any other severance benefit under this paragraph 4. Executive’s eligibility (if
any) to receive a severance or retirement benefit under any other severance or
retirement plan or program maintained by the Company shall be determined by the
terms of that plan or program as in effect on his termination date.

  (iv)   Termination for Cause or Voluntary Termination. If the Company
terminates Executive’s employment for Cause (under paragraph 4.a.i), or if
Executive terminates his employment without Good Reason (under paragraph 4.a.v),
Executive shall not be eligible to receive any severance benefit under this
paragraph 4.b.iv. Executive’s eligibility (if any) to receive a severance or
retirement benefit under any other severance or retirement plan or program
maintained by the Company shall be determined by the terms of that plan or
program as in effect on his termination date. The foregoing shall not limit the
remedies available to the Group, at law or in equity, for any loss or other
injury caused directly or indirectly by Executive.     (v)   Earned but Unpaid
Bonus. In addition to any other amounts owed to Executive under this paragraph
4.b, if the Company terminates the Executive’s employment for any reason other
than Cause or if Executive terminates employment after December 31 of any year,
Executive shall be entitled to receive any Bonus earned by Executive for the
preceding year as calculated in accordance with paragraph 3(b) but not yet paid
as of the termination date.     (vi)   Release. The Company will not be required
to make the payments stated in this paragraph 4 unless the Executive executes
and delivers to the Company an agreement releasing from all liability (other
than Executive’s rights under this Agreement and any indemnification arrangement
of the Company with respect to Executive) the Group and any of their respective
past or present directors, officers, employees, shareholders, controlling
persons or agents of the Group. No payment will be made until the period for
revocation of the release has ended and unless Executive has not revoked the
release. This agreement will be substantially in the form attached hereto as
Exhibit B.

5       Restrictive Covenants.

  (a)   Non-Competition. During the time Executive is employed by the Company
and for 12 months thereafter, Executive shall not directly or indirectly manage,
operate, participate in, be employed by, perform consulting services for, or
otherwise be connected with NRG Energy, Inc., Mirant Corporation, Reliant

9



--------------------------------------------------------------------------------



 



Energy, Dynegy Inc., Edison Mission Energy/Edison International, Constellation
Energy Group, Inc. (FPL Group, Inc.) and Pacific Gas & Electric Company (each a
“Competitive Enterprise”); nor shall Executive receive compensation from any
other company or business during the time Executive is employed with the Company
unless the arrangement giving rise to such compensation has been (i) disclosed
to and approved by the Board in advance or (ii) is otherwise permitted by the
terms of this Agreement. Executive may invest in any Competitive Enterprise,
provided that Executive and his immediate family members (as defined in
Section 1361(c)(B) of the Code) do not own collectively more than three percent
of the voting securities of any such entity at any time.

  (b)   Use and Disclosure of Proprietary Information.

  (i)   Definition of Proprietary Information. “Proprietary Information” means
confidential or proprietary information, knowledge or data concerning (1) the
Group’s businesses, strategies, operations, financial affairs, organizational
matters, personnel matters, budgets, business plans, marketing plans, studies,
policies, procedures, products, ideas, processes, software systems, trade
secrets and technical know-how, (2) any other matter relating to the Group,
(3) any matter relating to clients of the Group or other third parties having
relationships with the Group and (4) any confidential information from which the
Group derives business advantage or economic value. Proprietary Information
includes (A) the names, addresses, phone numbers and buying habits and
preferences and other information concerning clients and prospective clients of
the Group, and (B) information and materials concerning the personal affairs of
employees of the Group. In addition, Proprietary Information may include
information furnished to Executive orally or in writing (whatever the form or
storage medium) or gathered by inspection, in each case before or after the date
of this Agreement. Proprietary Information does not include information (X) that
was or becomes generally available to Executive on a non-confidential basis, if
the source of this information was not reasonably known to Executive to be bound
by a duty of confidentiality, (Y) that was or becomes generally available to the
public, other than as a result of a disclosure by Executive, directly or
indirectly, or (Z) that Executive can establish was independently developed by
Executive without reference to Proprietary Information.     (ii)  
Acknowledgements. Executive acknowledges that he will obtain or create
Proprietary Information in the course of Executive’s involvement in the Group’s
activities and may already have Proprietary Information. Executive agrees that
the Proprietary Information is the exclusive property of the Group. In addition,
nothing in this Agreement will operate to weaken or waive any rights the Group
may have under statutory or common law, or any other agreement, to the
prohibition of

10



--------------------------------------------------------------------------------



 



unfair competition or the protection of trade secrets, confidential business
information and other confidential information.

  (iii)   During Employment. Executive will use and disclose Proprietary
Information only for the Group’s benefit and in accordance with any restrictions
placed on its use or disclosure by the Group.     (iv)   Post-Employment. After
the termination of Executive’s employment, Executive will not use or disclose
any Proprietary Information for any purpose. For the avoidance of doubt, but
without limitation of the foregoing, after termination of Executive’s
employment, Executive will not directly or indirectly use Proprietary
Information from which the Group derives business advantage or economic benefit
to solicit, impair or interfere with, or attempt to solicit, impair or interfere
with, any person or entity, who, at the time of the termination of Executive’s
employment, is then a customer, vendor or business relationship of the Group (or
who Executive knew was a potential customer, vendor or business relationship of
the Company within the six months prior to the termination of his Employment).

  (c)   Non-Solicitation of Employees. During the Term of Employment and for an
18 month period after termination of Executive’s employment, Executive will not
directly or indirectly solicit or attempt to solicit anyone who, at the time of
the termination of Executive’s employment, is then an employee of the Group (or
who was an employee of the Group within the six months prior to the termination
of his Employment) to resign from the Group or to apply for or accept employment
with any company or other enterprise.     (d)   Non-Disparagement. During and
after Executive’s employment with the Company, the parties mutually covenant and
agree that neither will directly or indirectly disparage the other, or make or
solicit any comments, statements, or the like to any clients, competitors,
suppliers, employees or former employees of the Company, the press, other media,
or others that may be considered derogatory or detrimental to the good name or
business reputation of the other party. Nothing herein shall be deemed to
constrain either party’s cooperation in any Board authorized investigation or
governmental action. In the event of Executive’s termination or the non-renewal
of this Agreement, Executive and Company shall agree on any press release
relating to such termination or non-renewal and the Company and Executive shall
not publicly discuss or comment on Executive’s termination or non-renewal in any
manner other than as mutually agreed in the press release.

6   Excise Tax. If, (I) in the written opinion of the Company’s independent
accountants, (x) any payment or benefit to Executive under this Agreement or
otherwise contingent upon a change of control (including without limitation, the
Success Fee, the Guaranteed Minimum Success Fee and any payments under paragraph
4.b above) is an “excess parachute payment” as defined in Section 280G(b) of the
Code, and (y) such excess parachute payment is subject to the excise tax imposed
by Section 4999 of the Code (or

11



--------------------------------------------------------------------------------



 



    any similar tax under state or local law) or (II) the Internal Revenue
Service determines that any payment or benefit to Executive under this Agreement
is an excess parachute payment that is subject to the excise tax imposed by
Section 4999 of the Code, the Company shall pay to Executive such amount or
amounts necessary to place Executive in the same after-tax position in which
Executive would have been if such excise tax (together with any interest and
penalties) had not been imposed (the “Gross-Up”). The Gross-Up shall be in an
amount determined by the Company’s independent accountants and shall be paid on
or prior to the date the applicable withholding taxes are due. For purposes of
determining the amount of the Gross-Up, the Executive shall be deemed to pay
federal, state and local income taxes at the highest marginal rate of taxation
for the calendar year in which the Gross-Up is to be made. Notwithstanding
anything to the contrary, the Gross-Up obligation of the Company under this
Section shall survive any termination of this Agreement or Executive’s
termination of employment.

7   Employment Taxes. All payments and other compensation under this Agreement
shall be subject to withholding of the applicable income and employment taxes.  
8   Nonduplication of Benefits. No term or other provision of this Agreement may
be interpreted to require the Company to duplicate any payment or other
compensation that Executive is already entitled to receive under a compensation
or benefit plan, program, or other arrangement maintained by the Company.   9  
Indemnification. To the fullest extent permitted by applicable law, the Company
shall provide indemnification for Executive under its Articles of Incorporation
and Bylaws. Executive shall be covered by the Company’s standard indemnification
agreement and by any director’s and officer’s liability insurance policy
maintained by the Company.   10   Successors. Any successor to the Company or to
all or substantially all of the Company’s business and/or assets (whether a
direct or indirect successor, and whether by purchase, lease, merger,
consolidation, liquidation, or otherwise) shall assume the obligations under
this Agreement. In case of any succession, the term “Company” shall refer to the
successor. The terms of this Agreement and all of Executive’s rights hereunder
shall inure to the benefit of, and be enforceable by, Executive’s personal or
legal representatives, executors, administrators, successors, heirs,
distributees, devisees, and legatees.   11   No Third-Party Beneficiaries.
Except as provided in paragraph 9 above, nothing in this Agreement may confer
upon any person or entity not a party to this Agreement any rights or remedies
of any nature or kind whatsoever under or by reason of this Agreement.   12   No
Duty to Mitigate. Executive shall not be required to seek new employment or
otherwise to mitigate the payments contemplated by this Agreement. The payments
contemplated by this Agreement shall not be reduced by earnings that Executive
may receive from any other source; provided, however, that COBRA payments may
cease in accordance with the provisions of this Agreement.   13   Notice.
Notices and other communications between the parties to this Agreement shall be
delivered in writing and shall be deemed to have been given when personally

12



--------------------------------------------------------------------------------



 



    delivered or on the third business day after mailing by U.S. registered or
certified mail, return receipt requested and postage prepaid.

  (a)   Notices and other communications to Executive shall be addressed to
Executive, at the most recent home address that he provided in writing to the
Company.     (b)   Notices and other communications to the Company shall be
addressed to the Company’s corporate headquarters, to the attention of the
Company’s Secretary.

14   Waiver and Amendments. No provision of this Agreement may be modified,
waived, or discharged, unless the modification, waiver, or discharge is agreed
to in writing signed by Executive and by an authorized representative of the
Company (other than Executive). Unless specifically characterized as a
continuing waiver, no waiver of a condition or provision at anyone time may be
considered a waiver of the same provision or condition (or any different
provision or condition) at any other time.   15   Costs. In the event that
Executive is a prevailing party in any dispute or disagreement with the Company
relating to this Agreement and/or the Company’s obligations under this
Agreement, the Company will reimburse any expenses, including reasonable
attorney’s fees (and such fees incurred at Executive’s attorney’s normal hourly
rates will be presumed reasonable), incurred by Executive as a result of, or in
connection with, any such dispute or disagreement. Nothing herein shall
adversely impair or limit any rights Executive has under the Company’s Articles
of Incorporation, Bylaws and directors’ and officers’ liability insurance
policies. Notwithstanding anything to the contrary, the obligation of the
Company under this Section shall survive any termination of this Agreement or
Executive’s termination of employment.   16   Ability to Enter this Agreement.
Executive represents and warrants that neither the execution and delivery of
this Agreement nor the performance of Executive’s services hereunder will
conflict with, or result in a breach of any employment or other agreement to
which Executive is a party or by which Executive might be bound or affected.
Executive further represents and warrants that Executive has full right, power,
and authority to enter into and carry out the provisions of this Agreement.   17
  Remedy at Law Inadequate. Executive acknowledges that a remedy at law for any
breach or attempted breach of the covenants described in paragraph 5 of this
Agreement will be inadequate and agrees that the Group shall be entitled to
specific performance and injunctive and other equitable relief in the case of
any such breach or attempted breach.   18   American Jobs Creation Act of 2004.
This Agreement shall be construed, administered and interpreted in accordance
with a good-faith interpretation of Section 409A of the Code and Section 885 of
the American Jobs Creation Act of 2004. If the Company or Executive determines
that any provision of this Agreement is or might be inconsistent with such
provisions (including any administrative guidance issued thereunder), the
parties shall make their best efforts in good faith to agree to such amendments
to this Agreement as may be necessary or appropriate to comply with such
provisions.   19   Choice of Law. This Agreement (including its validity,
interpretation, construction, and

13



--------------------------------------------------------------------------------



 



performance) shall be governed by the laws of the State of New York, without
regard to any concerning conflicts or choice of law that might otherwise refer
construction or interpretation to the substantive law of another jurisdiction.

20   Section Headings. All headings in this Agreement are inserted for
convenience only. Headings do not constitute a part of the Agreement and may not
affect the meaning or interpretation of any term or other provision of this
Agreement.   21   Severability and Reformation. Each substantive provision of
this Agreement is a separate agreement, independently supported by good and
adequate consideration, and is severable from the other provisions of the
Agreement. If a court of competent jurisdiction determines that any term or
provision of this Agreement is unenforceable, then the other terms and
provisions of this Agreement shall remain in full force and effect, and the
unenforceable terms or provisions shall be equitably modified to the extent
necessary to achieve the underlying purpose in an enforceable way.   22   Whole
Agreement. This Agreement reflects the entire understanding and agreement
between the Company and Executive regarding Executive’s employment. This
Agreement supersedes all prior negotiations, discussions, correspondence,
communications, understandings, and agreements, whether oral or written,
relating to Executive’s employment with the Company. The respective rights and
obligations of the parties to this Agreement shall survive the termination of
Executive’s employment to the extent necessary to give such rights and
obligations their intended effect.   23   Counterparts. This Agreement may be
executed in counterparts, each of which shall be deemed an original, but all of
which together shall constitute a single instrument.

* * *
IN WITNESS WHEREOF, the parties to this Agreement have executed this Agreement
on May 18, 2006.
CALPINE CORPORATION:

         
By:
  /s/ Kenneth T. Derr   /s/ Robert P. May
 
       
 
  Kenneth T. Derr   Robert P. May, in his individual capacity
 
  Chairman of the Board of Directors    

14



--------------------------------------------------------------------------------



 



EXHIBIT A

 



--------------------------------------------------------------------------------



 



Calpine Corporation
Bob May Compensation Summary
($MM)

     
Fixed Component:
  $4.5 million
 
   
Incentive Component:
  Based on achievement of Market Adjusted Enterprise Value (“Market AEV”)(1) and
Plan Adjusted Enterprise Value (“Plan AEV”) metrics(2)
 
  To be earned beginning at Initial Market AEV hurdle of $5.0 billion provided
that Plan AEV is greater than $5.0 billion.

Increase by $239,000 for each $100 million increase in Market AEV over
$4.5 billion (3)

Plan Adjusted Enterprise Value < $5,000

                                                                               
                      Market Adjusted Enterprise Value       $3,500     $4,000  
  $4,500     $5,000     $5,500     $6,000     $6,500     $7,000     $7,500    
$8,000     $8,500     $9,000  
Minimum Emergence Bonus
  $ 4.50     $ 4.50     $ 4.50     $ 4.50     $ 4.50     $ 4.50     $ 4.50     $
4.50     $ 4.50     $ 4.50     $ 4.50     $ 4.50  
Valuation Component
    —       —       —       —       —       —       —       —       —       —  
    —       —  
% of Valuation Increase
    —       —       —       —       —       —       —       —       —       —  
    —       —  
 
                                                                       
Total Incentive Bonus
  $ 4.50     $ 4.50     $ 4.50     $ 4.50     $ 4.50     $ 4.50     $ 4.50     $
4.50     $ 4.50     $ 4.50     $ 4.50     $ 4.50  

Plan Adjusted Enterprise Value ³ $5,000

                                                                               
                      Market Adjusted Enterprise Value       $3,500     $4,000  
  $4,500     $5,000     $5,500     $6,000     $6,500     $7,000     $7,500    
$8,000     $8,500     $9,000  
Minimum Emergence Bonus
  $ 4.50     $ 4.50     $ 4.50     $ 4.50     $ 4.50     $ 4.50     $ 4.50     $
4.50     $ 4.50     $ 4.50     $ 4.50     $ 4.50  
Valuation Component
    —       —       —       1.20       2.39       3.59       4.78       5.98    
  7.17       8.37       9.56       10.76  
% of Valuation Increase
    —       —       —       0.24 %     0.24 %     0.24 %     0.24 %     0.24 %  
  0.24 %     0.24 %     0.24 %     0.24 %
 
                                                                       
Total Incentive Bonus
  $ 4.50     $ 4.50     $ 4.50     $ 5.70     $ 6.89     $ 8.09     $ 9.28     $
10.48     $ 11.67     $ 12.87     $ 14.06     $ 15.26  

 

(1)   Market-Based Adjusted Enterprise Value (“Market AEV”) shall be equal to:
The market value of debt that is primarily the obligation of reorganized Calpine
Corporation (“Calpine”) (i.e., debt other than all project-level debt and
guarantees thereon including, without limitation, notes payable, capital leases,
project loans, project-level preferred interests, and sale lease back
obligations (collectively, “Project-Level Debt”); plus the market value of
preferred equity at reorganized Calpine; minus cash on the balance sheet of
reorganized Calpine upon the effective date of a Plan of Reorganization (other
than any restricted cash held by direct or indirect subsidiaries of reorganized
Calpine, including but not limited to, project-level cash that is not readily
available for use by Calpine Corporation (e.g., project-level construction
accounts, project-level debt service reserves), collateral posted in favor of
trading counterparties, cash posted to collateralize letters of credit and
pre-petition asset sale proceeds in escrow); plus the market value of
reorganized Calpine’s common stock (and any other equity-linked securities
including warrants) excluding non-vested equity (including options) issued as
part of the management incentive compensation pursuant to a Plan of
Reorganization. All market prices shall be calculated as a 10-day average
beginning on the 60th trading day following the consummation date and for the
following nine (9) trading days. Prices for debt and preferred equity shall be
calculated as an average price based on AdvantageData (ADI quote), Factset,
Markit Loans (LoanX) and Bloomberg. The average market price for any given debt,
preferred or convertible security on any given day shall be equal to the average
of the trade prices for all trades recorded on that day greater than or equal to
$1 million of said security. Any corporate-level debt, equity or equity-linked
security (“Corporate-Level Securities”) for which there is no publicly quoted
price shall be valued at face value. Volume weighted-average prices for common
equity shall be determined by reference to Bloomberg’s AQR function. Market AEV
shall be further adjusted for the exclusion of any debt or other securities
issued at reorganized Calpine used to refinance Project-Level Debt.   (2)  
Plan-Based Adjusted Enterprise Value (“Plan AEV”) shall be equal to: Total
Enterprise Value, as set forth in a confirmed Plan of Reorganization and/or its
accompanying Disclosure Statement, plus cash (excluding cash escrowed from
pre-petition asset sales) which will be distributed on or around the effective
date in accordance with said Plan of Reorganization (excluding any cash raised
through any and all post-petition and exit financing transactions); minus the
book value of all Project-Level Debt. Plan AEV shall be further adjusted upward,
to include (a) cash received from asset sales consummated post-petition used to
repay any Corporate-Level Securities prior to the consummation of the Plan of
Reorganization; and (b) corporate-level cash used to repay Corporate-Level
Securities during the pendency of the chapter 11 cases (excluding any cash
raised through all pre- or post-petition financing and cash held in escrow from
pre-petition asset sales).   (3)   Equivalent to 23.9 bps for each incremental
$100 million in AEV achieved.

 